Exhibit 10.2
 
AMENDMENT NUMBER ONE TO THE
TERMS AND CONDITIONS
TO THE INCENTIVE STOCK OPTION AWARD
PURSUANT TO
GRAND RIVER COMMERCE, INC.
2009 STOCK INCENTIVE PLAN


This Amendment Number One (the “Amendment”) to the Terms and Conditions to the
Incentive Stock Award Agreement by and between Grand River Commerce, Inc. (the
“Company”) and Robert P. Bilotti (the “Participant”) is entered into this 31st
day of January, 2011.


WHEREAS, the Company granted certain options to the Participant under the Grand
River Commerce, Inc. 2009 Stock Incentive Plan (“Plan”) pursuant to the
Participant’s Executive Employment Agreement, dated April 30, 2009 with Grand
River Bank, a wholly-owned subsidiary of the Company, and pursuant to the terms
of an Award Agreement (herein so called) dated June 23, 2009, subject to Terms
and Conditions attached thereto; and


WHEREAS, Participant is expected to terminate his salaried employment with the
Bank on or about January 31, 2011 (“Effective Date”) and continue to serve as a
non-salaried Chairman of the Bank; and


WHEREAS, in connection with such changes in the scope of his employment with the
Bank, the Company and the Participant wish to modify certain provisions of the
Terms and Conditions applicable to the Options granted to Participant under the
Award Agreement; and


NOW, THEREFORE, Participant and the Company hereby agree as follows:


1. Modification and Extension of Options.  The Award Agreement and the Terms and
Conditions attached thereto are hereby modified as follows:
 
(a) Vesting of Options.  All Options granted to Participant under the Award
Agreement that have not been exercised as of the Effective Date shall continue
to vest and become exercisable pursuant to Schedule 1 of the Award Agreement.
 
(b) Term of Options.  All Options granted to Participant under the Award
Agreement may be exercised at any time during the term of the Option determined
under Section 3(c) of the Terms and Conditions without regard to Participant’s
termination of employment.
 
2. Affect on Incentive Status.  Participant understands that the Options granted
under the Award Agreement will cease to be incentive stock options (within the
meaning of Section 422 of the Internal Revenue Code) on the date that is three
months after the Effective Date.  The Company may take such actions as it deems
necessary or appropriate to comply with any tax withholding obligations as
contemplated by Section 6 of the Terms and Conditions, including but not limited
to reducing the number of shares issued to Participant in order to assure
payment of such taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Supersession of Award Agreement.  The terms of the Amendment shall control
over any conflicting provisions of the Plan, the Award Agreement, or the Terms
and Conditions attached thereto.  To the extent necessary, this Amendment shall
be considered an amendment of the Plan.  Except as provided herein, the Plan,
the Award Agreement and the Terms and Conditions shall continue to apply.
 
4. Other Terms and Conditions of Termination of Employment.  This Amendment is
part of an overall agreement with Participant pertaining to the change in terms
of his employment with the Bank and is subject to compliance with such other
terms.  It is expected that other agreements or arrangements may be made with
Participant pertaining to such change, including but not limited to the
Acknowledgement and Release Agreement by and between the Participant and the
Bank.  This Amendment shall be of no force or effect if the Acknowledgement and
Release Agreement is not executed concurrently with this Amendment.  In
addition, any action or failure to act by Participant that constitutes a breach
of his obligations under such other agreements shall automatically cancel this
Amendment with regard to any Options that remain unexercised as of the date of
such breach.
 
IN WITNESS WHEREOF, the Participant and the Company have executed and made
effective this Amendment as of the date set forth above.
 

       
GRAND RIVER COMMERCE, INC.
               
 
By:
/s/ Jerry A. Sytsma             Its: Secretary                    
PARTICIPANT:
                   
/s/ Robert P. Bilotti
    Robert P. Bilotti   

 
 
 

--------------------------------------------------------------------------------

 
 